Citation Nr: 1018211	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating greater than 60 percent 
for acne with lesions and disfiguring scars of the face, 
neck, back and pubic areas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1971 to December 1975 and from October 1979 to 
October 1982.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a rating in 
excess of 60 percent for the Veteran's skin disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for acne which has been rated 
60 percent disabling by analogy to eczema under 
38 C.F.R. § 4.118, Diagnostic Code (Code) 7806.  A July 2006 
VA examination included color photographs showing extensive 
lesions and scarring of the face with lesions covering 60 
percent of the exposed surface of the body.  The Veteran was 
not evaluated under the provisions for scarring of the head, 
face or neck.  38 C.F.R. § 4.118 Code 7800.  The examination 
report did not specifically identify any of the possible 8 
characteristics of disfigurement found in the Note following 
Code 7800.  At the time of the examination, only 2 percent of 
the entire body was covered by lesions.  On February 2007 VA 
examination, the examiner again described severe pitting 
scars on the entire face, yet stated that only 1 percent of 
the face and neck were covered.  Photographs were not 
associated with that examination report.  The February 2007 
examination report stated that 40 percent of the Veteran's 
entire body surface was covered by acne with 100 percent of 
the back and perineal region covered.  Thus, there appear to 
be inconsistencies with these examination reports.  

Further, it appears that there might be distinct disabilities 
from facial scarring and scarring of the back and perineal 
regions that could be separately rated.  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  Where the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  Under these circumstances, an 
additional examination is necessary.  

The RO also should attempt to obtain the Veteran's up-to-date 
VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment 
records since January 2007 that have 
not already been associated with the 
claims file.  A copy of any response, 
to include a negative reply, and any 
records obtained, should be associated 
with the claims file.

2.  Then, arrange for the Veteran to be 
afforded a dermatological examination 
to determine the current nature and 
severity of his service-connected acne.  
The claims file should be provided to 
the examiner(s) for review.  The 
examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's acne.  The examiner must 
report the percentages of the Veteran's 
entire body and of the exposed areas 
that are affected by the service-
connected skin disability.  The 
examiner should identify any of the 
characteristics of disfigurement (found 
in Note 1, 38 C.F.R. § 4.118, Code 
7800) noted on the Veteran's face and 
neck.  The examiner also should note 
whether the Veteran's skin disability 
has required the use of systemic 
therapy, such as with corticosteroids 
or other immunosuppressive drugs, and 
if so, the extent of that usage during 
the past 12- month period.  Color 
photographs must be associated with the 
examination report.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.  

3.  Thereafter, readjudicate the 
Veteran' claim for a disability rating 
greater than 60 percent for acne.  If 
the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

